Citation Nr: 0430645	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  02-19 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from June 25 to 
October 20, 1945, and served in the Regular Philippine Army 
from October 21, 1945, to June 30, 1946.  He died in August 
1995.

The appellant, who is the veteran's widow, appealed a March 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.


FINDINGS OF FACT

1.  The veteran had active military service from June 25, 
1945, to June 30, 1946.

2.  The certificate of death indicates that the veteran died 
in August 1995, with the immediate cause of death reported as 
cardiopulmonary arrest due to multi-organ failure secondary 
to sepsis due to pneumonia, with the underlying cause being 
pulmonary tuberculosis (PTB), moderately advanced, activity 
undetermined.  Contributory causes of death were azotemia, 
probably post-renal, secondary to chronic pyelonephritis, 
versus obstructive uropathy, with a need to consider chronic 
renal insufficiency


3.  The medical evidence demonstrates that no 
cardiopulmonary, multi-organ, or renal disorder was 
manifested during the veteran's period of service, nor was 
nephritis manifested within one year or PTB manifested within 
three years after his separation from service.

4.  At the time of the veteran's death, service connection 
was in effect for residuals of bladder surgery, awarded a 
noncompensable disability evaluation.

5.  The preponderance of the competent and probative evidence 
of record is against a finding that a service-connected 
disability caused or contributed substantially or materially 
to cause the veteran's death.

6.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death, 
nor did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310, 3.312, 3.374 (2004).

2.  The requirements for eligibility for dependents' 
educational assistance benefits under Chapter 35 of Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3501, 
3510 (West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the cause of the veteran's death 
was related to his period of active military service.  In 
essence, she has alleged that the cause of the veteran's 
death was manifested within one year of discharge from 
service, and should be presumptively service connected.

I.  Factual Background

The evidence of record reveals that the veteran died in 
August 1995, at the age of 75 years.  According to the 
certificate of death issued that month, the immediate cause 
of the veteran's death was cardiopulmonary arrest due to 
multi-organ failure secondary to sepsis and pneumonia.  The 
underlying cause of the veteran's death was PTB, moderately 
advanced, activity undetermined.  Other contributory causes 
of death were azotemia, reported as probably post-renal, 
secondary to chronic pyelonephritis versus obstructive 
uropathy, with a need to consider chronic renal 
insufficiency.  There is no indication that an autopsy was 
performed.  At the time of his death, the veteran was service 
connected for residuals of bladder surgery, evaluated as zero 
percent disabling.

Records indicate that the veteran had recognized guerrilla 
service from June 1945 to October 1945, and and then served 
in the Philippine Army until June 1946.

Service records include the veteran's July 1946 processing 
affidavit (PA AGO Form 23), which reflects a report of 
pneumonia in March 1943.  

The veteran was hospitalized from January to May 1946 and 
from June 1946 to February 1948, according to a medical 
certificate from V. Luna General Hospital (Armed Forces of 
the Philippines Medical Center), dated in August 2000.  There 
is no indication in the file as to the condition(s) for which 
the veteran was treated, and it was noted that clinical 
records regarding the veteran's treatment were among those 
destroyed.  

Medical records in the claims file indicate that the veteran 
was hospitalized from April to May 1946 for treatment of a 
genitourinary tract disorder diagnosed as a calculus of the 
urinary bladder, which was surgically treated.  While 
hospitalized, he complained of chest problems and the 
presence of rusty sputum, and pulmonary studies were made.  
Chest X-rays taken in February, April, and May 1946 were read 
as showing discrete infiltrations and with no change evident 
between February and May of 1946.  Chest consultation reports 
performed in April and May 1946 reveal that a chest 
specialist considered the case to be one of minimal inactive 
PTB.  

Further, the veteran was readmitted to the hospital in June 
1946, due to slight drainage at the site of his operation, 
with vague chest and back pains, and was discharged in 
February 1948.  Positive findings during this time included 
occasional rises of temperature and the finding of rales on 
one or two occasions.  Laboratory tests were negative or 
within normal limits, including sedimentation rate and sputum 
examinations.  Chest X-rays were repeatedly taken between 
July 1946 and February 1948, and the reading of the films 
showed "PTB, minimal, fibroid, bilateral" with no evidence 
of any radiographic changes between July 1946 and February 
1948.  The final diagnosis was PTB, reinfection type, 
chronic, active, minimal, bilateral.  

A January 1948 Report of Board of Medical Officers reflects a 
diagnosis of PTB, reinfection type, chronic, minimal, 
bilateral, and indicates the veteran became unfit for duty in 
June 1946.

In July 1949, the RO denied service connection for PTB.

According to an August 1952 VA medical opinion, a VA 
physician reviewed the veteran's medical records and 
concluded that, combining the radiographic reports from July 
1946 to February 1948 with those noted on the veteran's 
previous hospitalization, it was indicated that the X-ray 
findings were stable for more than two years.  In the VA 
examiner's opinion, there was no sufficient evidence to 
support a diagnosis of active PTB during the veteran's 
military service, and the in-service diagnosis of activity 
was incorrect.  

In a September 1952 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
PTB.

Private medical records dated from May 1966 to November 1976 
indicate the veteran was repeatedly hospitalized for 
treatment of PTB.

Written statements from P.S.R., M.D., dated from 1973 to 
1977, reflect the veteran's diagnoses of pulmonary emphysema 
and a bladder disorder.

Medical records from the Veterans Memorial Medical Center 
(VMMC), dated from January 1977 to August 1995, reflect the 
veteran's repeated hospitalizations for treatment of PTB that 
was described as mature, inactive, class IV, and for a 
urinary tract infection and cellulitis.  His final 
hospitalization was from July to August 1995, when it was 
noted that he had PTB that was mature, inactive, and class 
IV, and azotemia that was thought to be post-renal secondary 
to chronic pylonephritis versus obstructive uropathy.  He 
died from cardiopulmonary arrest due to multi-organ failure 
secondary to sepsis due to pneumonia.  The underlying cause 
of death was PTB, mature, activity undetermined, and other 
contributing conditions included azotemia, probably secondary 
to post renal, secondary to chronic pylonephritis versus 
obstructive uropathy, with a need to consider chronic renal 
insufficiency.  

In her October 2002 substantive appeal, and during her 
November 2002 personal hearing at the RO, the appellant 
argued that the veteran incurred PTB in military service and 
received disability compensation from the PVAO (Philippines 
Veterans Affairs Office).  

In a November 2002 Certification from the Philippines 
Veterans Affairs Office, P.I., M.D., said that the veteran's 
service-connected disability was PTB, chronic, active far 
advanced.

In a March 2003 Certification from the Office of the Adjutant 
General of the Armed Forces of the Philippines, it was noted 
that records indicate the veteran joined the Recognized 
Guerillas in October 1942 and in June 1945 his service was 
recognized.  He was paid from June 1945 to June 1946 and had 
pneumonia in March 1943. 

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

The United States Court of Appeals for Veterans Claims 
(Court) has not specifically addressed whether the VCAA 
applies to cases involving basic eligibility for VA benefits, 
as is one of the issues in the present case.  However, the 
Court has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
e.g., Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(service during the Iranian hostage crisis is not a "period 
of war" for purposes of entitlement to non-service-connected 
pension benefits); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001)(case involved application of 38 U.S.C.A. § 101(3) to 
determine whether the appellant was entitled to recognition 
as the surviving spouse of a veteran).

One of the issues in this case involves a question of 
eligibility for VA benefits, and the outcome of that claim 
depends on whether the appellant's deceased husband had 
qualifying service for the appellant to receive death pension 
benefits.  Another issue is this case involves a question of 
legal entitlement to accrued benefits.  To the extent in 
which the law is dispositive on those issues in this case, 
the VCAA is not applicable.  See 38 C.F.R. § 3.159(d) (2003).  
Nevertheless, as the appellant claims that the veteran had 
qualifying military service, there is an evidentiary 
question, and to that extent, the VCAA is applicable to the 
death pension claim.  The VCAA is applicable to the claim for 
service connection for the cause of death.

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel had issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In February 2001 and April 2004, the RO provided the 
appellant with correspondence clearly outlining the duty-to-
assist requirements of the VCAA.  In addition, the appellant 
was advised, by virtue of a detailed September 2002 statement 
of the case (SOC), and by supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate her claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection for the cause of the veteran's death.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Furthermore, the March 
2003 SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

1.  Service Connection for Cause of Death

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Even if there is no record of a chronic disease such 
as nephritis in service, its incurrence in service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

Where tuberculosis is manifested to a compensable degree 
within three years from date of termination of service, it 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary

Pursuant to VA regulation, a diagnosis of PTB will be 
acceptable only when provided in: (1) service department 
records; (2) VA medical records of examination, observation, 
or treatment; or (3) private physician records on the basis 
of that physician's examination, observation or treatment of 
the veteran and where the diagnosis is confirmed by 
acceptable clinical, X- ray, or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374 (2004); 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service- 
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312 (2004).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of any service-
connected disability must have made the veteran materially 
less capable of resisting the fatal disease or must have had 
a material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

In reviewing the evidence of record, the Board notes that 
service records indicate the veteran had pneumonia in 1943, 
prior to his period of active military service.  When 
hospitalized from January to May 1946, the veteran was 
treated for a genitourinary disorder, but there was no 
indication that he was treated for nephritis or a cardiac 
disorder.  Chest X-rays taken at that time were read as 
showing discrete infiltrations, with no change evident 
between February and May 1946, that was consistent with a 
medical specialist's finding of minimal inactive PTB.  The 
veteran was readmitted to the hospital in late June 1946 and 
remained there until February 1948 but, during that 
hospitalization, all laboratory tests were negative, or 
essentially normal and chest X-rays reflected PTB, minimal, 
fibroid, bilateral.  More importantly, in August 1952, a VA 
examiner who reviewed the veteran's medical records concluded 
that these reports, combined with those noted in the 
veteran's previous hospitalization, reflected that the X-ray 
findings were stable for more than two years.  In the VA 
physician's opinion, there was insufficient evidence to 
support a diagnosis of active PTB during the veteran's 
military service, and the service diagnosis of activity was 
incorrect.  

As noted above, the RO repeatedly denied the veteran's claim 
of entitlement to service connection for PTB.

As to the documents submitted by the appellant indicating 
that the Philippines Veterans Affairs Office found the 
veteran disabled and eligible for pension benefits due to 
PTB, the Board notes that the fact that the PVAO awarded 
benefits from the Philippine government to the veteran did 
not confer upon the veteran status as a disabled veteran such 
that the appellant was entitled to service connection for the 
cause of the veteran's death.

The medical records dated from 1966 to 1995 reflect the 
veteran's hospitalizations for treatment of PTB and, during 
his last hospitalization, treatment for cardiopulmonary 
arrest due to multi-organ failure due to sepsis, secondary to 
pneumonia due to PTB with renal problems.

Upon review of this case, the Board finds that no medical 
evidence has been submitted or identified to relate the 
veteran's death to service.  The appellant has variously 
contended in this appeal, without any support in the medical 
record, that her husband suffered from PTB in service and, 
within three years after his discharge, was treated for the 
disorder.  Thus, given a finding that he died of 
cardiopulmonary arrest due to multi-organ failure due to 
sepsis secondary to pneumonia due to PTB with contributing 
causes of azotemia probably post-renal, secondary to chronic 
pylonephritis versus obstructive uropathy, with a need to 
consider chronic renal insufficiency, she apparently believes 
that the veteran died of a presumptive disorder under 
38 C.F.R. §§ 3.307 and 3.309.

In evaluating this premise, the Board notes that, at the time 
of his death, the veteran's only service-connected disability 
was residuals of bladder surgery, which was rated at a 
noncompensable disability evaluation.  Furthermore, the Board 
notes that the veteran died from cardiopulmonary arrest due 
to multi0organ failure due to sepsis secondary to pneumonia 
due to PTB with contributing causes of azotemia probably 
secondary to post renal, secondary to chronic pylonephritis 
versus obstructive uropathy, with a need to consider chronic 
renal insufficiency.  While he evidently had a genitourinary 
disorder in service, and although a diagnosis of active PTB 
was made in June 1946, in August 1952 a VA examiner concluded 
that the diagnosis was incorrect, and there is no medical 
evidence in the record before the Board that the veteran's 
genitourinary disorder or service-connected residuals of 
bladder surgery was the immediate or underlying cause of the 
veteran's death, or that such condition played a contributory 
cause, i.e., that there was a causal connection.

Moreover, there is no indication that cardiopulmonary arrest 
due multi-organ failure due to sepsis secondary to pneumonia 
due to PTB, azotemia, pylonephritis, or chronic renal 
insufficiency was related to service.  In fact, the Board 
would note that, contrary to the appellant's assertions, the 
first mention in the medical records of PTB was in 1966, 
nearly twenty years after the veteran's period of active 
service, and the first evidence of renal problems or 
pylonephritis was in 1995, nearly fifty years after the 
veteran's discharge from service.

We recognize the appellant's sincere belief that her 
husband's death was related in some way to his military 
experience.  Nevertheless, in this case, the appellant has 
not been shown to have the professional expertise necessary 
to provide meaningful evidence regarding the causal 
relationship between the decedent's death and his active 
military service.  See e.g., Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge", aff'd sub 
nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert 
denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the appellant has failed to submit or identify 
competent medical evidence to provide a nexus between any in-
service injury or disease and the conditions that caused and 
contributed to cause the veteran's death.  The preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

2.  Dependents' Educational Assistance under 38 U.S.C. 
Chapter 35

In pertinent part, Chapter 35, Title 38, United States Code, 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
surviving spouses of a veteran who, when they died, had 
service-connected total disabilities that were permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021.

The record shows that at the time of the veteran's death in 
August 1995, his service-connected disability for residuals 
of bladder surgery was not rated as totally disabling, and 
that his combined disability rating was zero percent.  
Moreover, the record shows that his service-connected 
disability was not at any point during his lifetime rated as 
100 percent disabling.  Since service connection for the 
cause of the veteran's death is not warranted, and as the 
veteran, when he died, did not have a service-connected total 
disability that was permanent in nature, the Board concludes 
that the criteria for basic eligibility for DEA under Chapter 
35, Title 38, United States Code, have not been met.

ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance, under 38 
U.S.C. Chapter 35, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



